Title: Thomas Jefferson’s Agreement with William J. Miller, 17 December 1817, with Miller’s Receipt, 22 October 1818
From: Miller, William J.
To: Jefferson, Thomas


                    
                        
                            
                             
                        
                        Due William J. Miller when the present crop is carried to market & sold fifty pounds it being the present years wages as an overseer at Poplar Forest  deducting therefrom the price for Keeping  his Horse w twenty four days which I suppose to be worth  eight Dollars. given under my hand this 17th day December 1817—
                        
                            Joel Yanceyfor  Thos Jefferson
                            TestJ. W. White
                        
                    
                    
                    
                        
                            Oct. 22. 18.
                        
                        
                            
                                 
                                Recd of Th: Jefferson an order on Archibald Robertson for 163. D 43 c which when recieved is in full of the within.
                            
                        
                        
                            William J miller 
                        
                    
                